



Exhibit 10.1


Levi Strauss & Co.
Restricted Stock Unit Grant Notice
(2016 Equity Incentive Plan)


Levi Strauss & Co. (the “Company”), pursuant to Section 7(b) of the Company’s
2016 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Restricted Stock Unit Award covering the number of Restricted Stock Units set
forth below (the “Award”). Delivery of shares of Common Stock may be delayed
pursuant to a Distribution Election Agreement attached hereto. This Award shall
be evidenced by a Restricted Stock Unit Award Agreement (the “Award Agreement”).
This Award is subject to all of the terms and conditions as set forth herein and
in the applicable Award Agreement and the Plan, each of which is attached hereto
and incorporated herein in its entirety.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Restricted Stock Units:
 
Payment for Common Stock:
Participant’s services to the Company

Vesting Schedule: The Restricted Stock Units shall vest in a series of three (3)
equal installments on the dates that are thirteen (13), twenty-four (24) and
thirty-six (36) months following the Date of Grant. Notwithstanding the
foregoing, if your Continuous Service terminates for a reason other than Cause
after the first vesting installment, the remaining unvested portion of your
Award shall become fully vested as of the date of such termination.
[Delivery Schedule: Delivery of one share of Common Stock for each Restricted
Stock Unit that vests shall occur on the date that is six (6) months following
your separation from service (within the meaning of Section 409A of the Code).]
[Delivery Schedule: Delivery of one share of Common Stock for each Restricted
Stock Unit that vests shall occur on the applicable vesting date, provided that
delivery may be delayed as provided in Section 3 of the Award Agreement and
pursuant to your Distribution Election Agreement, if any.]
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that any Distribution Election Agreement must
be completed and returned to the Company within twenty-five (25) days following
the Date of Grant. Participant further acknowledges that as of the Date of
Grant, this Grant Notice, the Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the award of the
Restricted Stock Units and the underlying Common Stock and supersede all prior
oral and written agreements on that subject with the exception of (i) Stock
Awards previously granted and delivered to Participant under the Plan, and (ii)
the following agreements only:    
Other Agreements:
 

    
Levi Strauss & Co.
 
Participant
By:
 
 
 
 
Signature
 
Signature
 
 
 
 
Title:
 
Date:
 
 
 
 
 
Date:
 
 
 

Attachments:
Award Agreement, Distribution Election Agreement, and 2016 Equity Incentive Plan








--------------------------------------------------------------------------------





Levi Strauss & Co.
2016 Equity Incentive Plan
Restricted Stock Unit Award Agreement
Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Levi Strauss & Co. (the
“Company”) has awarded you a Restricted Stock Unit Award under its 2016 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units as
indicated in your Grant Notice (collectively, the “Award”). Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Restricted Stock Unit shall represent
the right to receive one (1) share of Common Stock.
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
1.Number of Restricted Stock Units and Shares of Common Stock.
(a)The number of Restricted Stock Units subject to your Award and the number of
shares of Common Stock deliverable with respect to such Restricted Stock Units
may be adjusted from time to time for Capitalization Adjustments as described in
Section 12(a) of the Plan. Except as provided in Section 15 below, you shall
receive no benefit or adjustment to your Award with respect to any cash dividend
or other distribution that does not result in a Capitalization Adjustment
pursuant to Section 12(a) of the Plan; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
(b)Any additional Restricted Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and Common Stock covered by
your Award.
(c)Notwithstanding the provisions of this Section 1, no fractional Restricted
Stock Units or rights for fractional shares of Common Stock shall be created
pursuant to this Section 1. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Restricted Stock Units or fractional
shares that might be created by the adjustments referred to in this Section 1.
2.Vesting. Subject to the conditions and limitations contained herein, your
Award shall vest, if at all, as set forth in your Grant Notice and the Plan,
provided that vesting shall cease upon the termination of your Continuous
Service.
3.Delivery of Shares of Common Stock.
(a)Subject to the provisions of this Agreement and the Plan, if one or more
Restricted Stock Units vests, the Company shall deliver to you one (1) share of
Common Stock for each Restricted Stock Unit that vests (i) on the the applicable
vesting date, or (ii) to the extent you have timely elected to defer delivery of
such shares, in accordance with the distribution provisions set forth in the
applicable Distribution Election Agreement. However, if a scheduled delivery
date falls on a date that is not a business day, such delivery date shall
instead fall on the next following business day.
(b)Notwithstanding the foregoing, if you are subject to the Company’s insider
trading policy in effect from time to time and any shares covered by your Award
are scheduled to be delivered on a day (the “Original Delivery Date”) that does
not fall during a “window period” applicable to you, as determined by the
Company in accordance with such policy, then such shares shall not be delivered
on such Original Delivery Date and shall instead be delivered on the first
business day of the next occurring “window period” but in no event later than
the later of: (i) December 31st of the calendar year of the Original Delivery
Date, or (ii) the fifteenth (15th) day of the third calendar month following the
Original Delivery Date. The





--------------------------------------------------------------------------------





form of such delivery (e.g., a stock certificate or electronic entry evidencing
such shares) shall be determined by the Company.
(c)As a condition of delivery of shares of Common Stock, you will be required to
enter into the Stockholders’ Agreement (or any successor to that agreement) and
such other agreements as the Company may require pursuant to Section 8(f) of the
Plan.
4.Payment by You. This Award was granted in consideration of your services for
the Company. Subject to Section 14 below, except as otherwise provided in the
Grant Notice, you will not be required to make any payment to the Company (other
than your past and future services for the Company) with respect to your receipt
of the Award, vesting of the Restricted Stock Units, or the delivery of the
shares of Common Stock underlying the Restricted Stock Units.
5.Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, you may not be issued any Common Stock under your Award unless either
(i) the shares of Common Stock are then registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in compliance with such laws and regulations.
6.Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.
7.Put Right. Prior to an IPO Date, you, pursuant to the provisions of Section 8
of the Plan, shall have the right, but not the obligation, to require the
Company to repurchase any or all of the shares of Common Stock acquired pursuant
to your Award.
8.Call Right. Prior to an IPO Date, the Company, pursuant to the provisions of
Section 8 of the Plan, shall have the right, but not the obligation, to
repurchase all of the shares of Common Stock theretofore or thereafter acquired
pursuant to your Award.
9.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of the
shares in respect of your Award. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan, nor may
you transfer, pledge, sell or otherwise dispose of such shares. This restriction
on transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock pursuant to this Agreement.
10.Market Stand-Off Agreement. As a condition to receiving shares of Common
Stock under your Award you agree that you shall not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any
shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days plus such additional period, to the extent required by
FINRA rules, up to 216 days) following the effective date of a registration
statement of the Company filed under the Securities Act (the “Lock Up Period”)
in connection with an initial public offering of Common Stock, if any; provided,
however, that nothing contained in this Section 10 shall prevent the exercise of
a repurchase right, if any, in favor of the Company during the Lock Up Period.
You further agree to execute and deliver such other agreements as may be
reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to your shares of Common Stock until the
end of such period. The underwriters of the Company’s stock are





--------------------------------------------------------------------------------





intended third party beneficiaries of this Section 10 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.
11.Investment and Taxation Representations. In connection with the acquisition
of shares of Common Stock, you represent to the Company the following:
(a)You are aware of the Company’s business affairs and financial condition and
have acquired sufficient information about the Company to reach an informed and
knowledgeable decision to acquire such shares. You are purchasing such shares
for investment for your own account only and not with a view to, or for resale
in connection with, any “distribution” thereof within the meaning of the
Securities Act or under any applicable provision of state law. You do not have
any present intention to transfer such shares to any other person or entity.
(b)You understand that such shares have not been registered under the Securities
Act by reason of a specific exemption therefrom, which exemption depends upon,
among other things, the bona fide nature of your investment intent as expressed
herein.
(c)You further acknowledge and understand that the securities must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. You further acknowledge and
understand that the Company is under no obligation to register the securities.
(d)You are familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of the
securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. You understand that the
Company provides no assurances as to whether you will be able to resell any or
all of the shares pursuant to Rule 144, which rule requires, among other things,
that the Company be subject to the reporting requirements of the Exchange Act,
that resales of securities take place only after the holder of the shares has
held the shares for certain specified time periods, and under certain
circumstances, that resales of securities be limited in volume and take place
only pursuant to brokered transactions. Notwithstanding this Section 11(d), you
acknowledge and agree to the restrictions set forth in Section 11(e) below.
(e)You further understand that in the event all of the applicable requirements
of Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A, or some other registration exemption will be required; and
that, notwithstanding the fact that Rule 144 is not exclusive, the Staff of the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rule 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.
(f)You represent that you are not subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act. You also agree to notify the Company if you become subject to such
disqualifications after the date hereof.
(g)You understand that you may suffer adverse tax consequences as a result of
your acquisition or disposition of the shares. You represent that you have
consulted any tax consultants you deem advisable in connection with the
acquisition or disposition of the shares and that you are not relying on the
Company for any tax advice.
12.Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employment of or
service with the Company or any Affiliate, or of the Company or an Affiliate to
continue your employment or service. In addition, nothing in your Award shall
obligate the Company or an Affiliate, their respective stockholders, boards of
directors, officers or employees to continue any relationship that you might
have as an Employee, Director, or Consultant for the Company or any Affiliate.





--------------------------------------------------------------------------------





13.Unsecured Obligation. Your Award is unfunded, and even as to any Restricted
Stock Units that vest, you shall be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue Common Stock
pursuant to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the Common Stock acquired pursuant to
this Agreement until such Common Stock is issued to you pursuant to Section 3 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company with respect to the Common Stock so issued.
Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
14.Withholding Obligations.
(a)On or before the time you vest in your Restricted Stock Units or receive a
distribution of Common Stock pursuant to your Award, or at any time thereafter
as requested by the Company, you hereby authorize any required withholding from
payroll, other amounts payable to you, and any Common Stock issuable to you, and
you otherwise agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate that arise in connection with your Award (the “Withholding
Taxes”). If specified in your Grant Notice, you may direct the Company to
withhold shares of Common Stock with a Fair Market Value (measured as of the
vesting date pursuant to Section 2 or the date of delivery pursuant to Section
3) equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld shall not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income.
(b)Unless the tax withholding obligations of the Company and/or any Affiliate,
if any, are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.
(c)If the Company’s obligation to withhold arises prior to the delivery to you
of Common Stock or it is determined after the delivery of Common Stock to you
that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
15.Dividend Equivalents. In accordance with Section 7(b)(v) of the Plan, the
Restricted Stock Units subject to your Award shall be credited with any
dividends declared and paid by the Company on its Common Stock. Such dividend
equivalents shall be converted into additional Restricted Stock Units by
dividing (i) the aggregate amount or value of the dividends paid with respect to
that number of shares of Common Stock equal to the number of Restricted Stock
Units then credited by (ii) the Fair Market Value per share of Common Stock on
the payment date for such dividend. The additional Restricted Stock Units
credited by reason of such dividend equivalents will be subject to all the terms
and conditions, including vesting, of the Restricted Stock Units to which they
relate.
16.Personal Data. You understand that the Company or an Affiliate holds certain
personal information about you, including but not limited to your name, home
address, telephone number, date of birth, national social insurance number,
salary, nationality, job title, and details of all shares of Common Stock
granted, cancelled, vested, unvested, or outstanding (the “Personal Data”).
Certain Personal Data may also constitute “Sensitive Personal Data” within the
meaning of applicable local law. Such data include but are not limited to
Personal Data and any changes thereto, and other appropriate personal and
financial data about you. You hereby provide express consent to the Company or
an Affiliate to process any such Personal Data and Sensitive Personal Data. You
also hereby provide express consent to the Company and/or an Affiliate to
transfer any such Personal Data and Sensitive Personal Data outside the country
in which you are employed or retained, including the United States. The legal
persons for whom such Personal Data are intended are the Company and any broker
company providing services to the Company in connection





--------------------------------------------------------------------------------





with the administration of the Plan. You have been informed of your right to
access and correct your Personal Data by applying to the Company representative
identified on the Grant Notice.
17.Additional Agreements and Acknowledgements. You hereby agree and acknowledge
that:
(a)The rights and obligations of the Company with respect to your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award and
fully understand all provisions of your Award.
(d)You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Board’s determination of the Fair Market Value of
Common Stock for purposes of determining the amount payable on exercise of your
put right or the Company’s call right pursuant to Section 8 of the Plan.
(e)You will not question or contest in any way, whether pursuant to legal
proceedings or otherwise, the Company’s determination, pursuant to Section 8(e)
of the Plan, to (i) reject, in whole or in part, your exercise of a put right,
or (ii) not exercise, in whole or in part, the Company’s call right.
(f)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(g)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
(h)Participation in the Plan is voluntary, and therefore, you must accept the
terms and conditions of the Plan and this Award as a condition to participate in
the Plan and receive this Award.
(i)The Plan is discretionary in nature and the Company can amend, cancel, or
terminate it at any time.
(j)This Award and any other awards under the Plan are voluntary and occasional
and do not create any contractual or other right to receive future awards or
other benefits in lieu of future awards, even if similar awards have been
granted repeatedly in the past.
(k)All determinations with respect to any such future awards, including, but not
limited to, the time or times when such awards are made, the number of shares of
Common Stock, and performance and other conditions applied to the awards, will
be at the sole discretion of the Company.
(l)The value of the shares of Common Stock and this Award is an extraordinary
item of compensation, which is outside the scope of your employment or service
contract, if any.
(m)This Award and any shares of Common Stock issued thereunder, and any income
derived therefrom, are a potential bonus payment not paid in lieu of any cash
salary compensation and not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any termination,
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, life or accident insurance benefits, pension or retirement
benefits or similar payments.
(n)In the event of the termination of your Continuous Service, your eligibility
to receive shares of Common Stock or payments under this Award or the Plan, if
any, will terminate effective as of the date that you are no longer actively
employed or retained regardless of any reasonable notice period mandated under
local law, except as expressly provided in this Award.
(o)In the event of the termination of your Continuous Service for Cause, the
Company, in its sole discretion, may rescind any transfer of Common Stock to you
that occurred within six (6) months prior to such termination of Continuous
Service or demand that you pay over to the Company the proceeds





--------------------------------------------------------------------------------





received by you upon the sale, transfer or other transaction involving the
Common Stock in such manner and on such terms and conditions as the Company may
require, and the Company shall be entitled to set-off against the amount of such
proceeds any amount you owe to the Company to the fullest extent permitted by
law.
(p)The future value of the shares of Common Stock is unknown and cannot be
predicted with certainty.
(q)No claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of the shares of Common Stock
and you irrevocably release the Company and its Affiliates, from any such claim
that may arise.
(r)The Plan and this Award set forth the entire understanding between you, the
Company and any Affiliate regarding the acquisition of the shares of Common
Stock and supersede all prior oral and written agreements pertaining to this
Award.
18.Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.
19.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
20.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
21.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that Section
3 of this Agreement shall govern the timing of any distribution of Common Stock
under your Award.











--------------------------------------------------------------------------------







Levi Strauss & Co.
2016 Equity Incentive Plan
Restricted Stock Unit
Distribution Election Agreement


If you wish to defer the delivery date of shares of Common Stock under your
Award of Restricted Stock Units, please complete this Distribution Election
Agreement and return a signed copy to the Company representative identified on
the Grant Notice no later than twenty-five (25) calendar days following the Date
of Grant specified in the Grant Notice.


Defined terms not explicitly defined in this Distribution Election Agreement but
defined in the Plan or your Restricted Stock Unit Award Agreement (“Agreement”)
shall have the same definitions as in such documents.


Name:
Employee Number /SS #:
Date of Grant:
Vesting Commencement Date:
Number of Restricted Stock Units:
Vesting Schedule:



Instructions
In making this election, the following rules apply:
•
You may elect a single Settlement Date that occurs after the date of vesting of
your entire Award. The “Settlement Date” is the earlier of (i) the date on which
you have elected to receive the shares of vested Common Stock associated with
your Award, as set forth below, (ii) your Separation from Service, and (iii) a
Change in Control. In the absence of your completion of this Distribution
Election Agreement, such shares will be issued to you on the vesting dates of
your Award, subject to Section 3 of your Agreement. Notwithstanding the
foregoing, as described in Section 3 of your Agreement, the distribution of such
shares, even if you make a deferral election using this Distribution Election
Agreement, may be delayed if the Company determines that your sale of the shares
on such date would violate the Company’s policy regarding insider trading of the
Company’s stock, as determined by the Company in accordance with such policy.



•
This Distribution Election Agreement is irrevocable.



•
Notwithstanding any provision in this Distribution Election Agreement, your
Agreement or the Plan to the contrary, the issuance of the Common Stock shall be
made in a manner that complies with the requirements of Section 409A of the
Code, which shall include, without limitation, deferring such issuance for six
(6) months after your Separation from Service, if such Separation from Service
is the event causing such issuance and you are a “specified employee,” as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder; provided however, that nothing in this
paragraph shall require that such issuance be made earlier than it would
otherwise be made under the Award.








--------------------------------------------------------------------------------









Distribution Election
I hereby irrevocably elect to defer receipt of ________% [insert 20%, 40%, 60%,
80% or 100%] of the shares of the Common Stock associated with the
above-referenced Award until the following date: __________________________.
[Insert date that is the last date in vesting schedule or an anniversary of that
date (but not later than the fifth anniversary).] If you have specified a
percentage other than 100% in the preceding sentence, delivery of shares of
Common Stock will be deferred pro rata with respect to each vesting installment
of Restricted Stock Units.
Notwithstanding your election but subject to the Instructions above, to the
extent your Award has vested, Common Stock will be issued to you upon the
earlier of your Separation from Service or a Change in Control.


Time of Issuance
The shares of Common Stock you are entitled to receive on the Settlement Date
specified in this Distribution Election Agreement will be transferred to you on
or as soon as administratively practicable (but not later than 30 calendar days
after) after such Settlement Date, subject to Section 3 of the Restricted Stock
Unit Grant Agreement.


Terms and Conditions
By signing this form, you hereby acknowledge your understanding and acceptance
of the following:
l.
Withholding. The Company shall have the right to deduct from all deferrals or
payments hereunder, any federal, state, or local tax required by law to be
withheld, if applicable.

2.
Nonassignable. Your rights and interests under this Distribution Election
Agreement may not be assigned, pledged, or transferred other than as provided in
the Restricted Stock Unit Agreement.

3.
Termination of this Agreement. The Company reserves the right to terminate this
Distribution Election Agreement at any time in accordance with the requirements
of Section 409A of the Code. In such case, Common Stock granted to you pursuant
to your Restricted Stock Unit Grant Agreement may be issued to you immediately,
only to the extent permitted by Section 409A of the Code and the regulations and
other guidance promulgated thereunder.

4.
Definition of Change in Control. As used in this Distribution Election
Agreement, the term “Change in Control” shall have the meaning contained in
Section 409A(a)(2)(A)(v) of the Code and the regulations and other guidance
promulgated thereunder.

5.
Definition of Separation from Service. As used in this Distribution Election
Agreement, the term “Separation from Service” shall have the meaning contained
in Section 409A(a)(2)(A)(i) of the Code and the regulations and other guidance
promulgated thereunder.






--------------------------------------------------------------------------------







By executing this Distribution Election Agreement, I hereby acknowledge my
understanding of and agreement with all the terms and provisions set forth
above.
Levi Strauss & Co.
 
Participant
By:
 
 
 
 
Signature
 
Signature
 
 
 
 
Title:
 
Date:
 
 
 
 
 
Date:
 
 
 










